Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the RCE filed on 11/10/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.

Status of the claims
Claims 2, 8-9, 13-14 and 19-21 are canceled.
Claims 1, 3-7, 10-12, 15-18 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diab US 2010/0115316 A1 in view of Kuwabara US 2019/0116115 A1.

Regarding claim 1. Diab discloses An Ethernet communication system, comprising (i) a first Ethernet Physical Layer (PHY) device and (ii) a second Ethernet PHY device comprising a General- Purpose Input-Output (GPIO) port, the first Ethernet PHY device and the second Ethernet PHY device configured to be connected by a physical Ethernet link, see figs showing communication with remote Ethernet device [0053]-[0056] Ethernet PHY devices implementing Ethernet protocol via GPIO via link 112.
However, there is not explicitly a teaching of 
wherein the first Ethernet PHY device is configured to: 
generate a stream of layer-1 Ethernet frames that carry data for transmission to the second Ethernet PHY device,
and 
insert one or more Ethernet Operations Administration and Maintenance (OAM) frames into the stream of layer-1 Ethernet frames, the one or more Ethernet OAM frames being separate from the layer-1 Ethernet frames and comprising instructions to control the port of the second Ethernet PHY device,
transmit the stream of layer-1 Ethernet frames and the inserted one or more Ethernet OAM frames to the second Ethernet PHY device over the physical Ethernet link, for controlling one or more operations of the GPIO port of the second Ethernet PHY device, 
and wherein the second Ethernet PHY device is configured to: 
receive the stream of layer-1 Ethernet frames from the first Ethernet PHY device over the physical Ethernet link.
Kuwabara in the same field teaches 
generate a stream of layer-1 Ethernet frames that carry data for transmission to the second Ethernet PHY device, FIG.9, [0118]: transmission of physical layer of the Ethernet signal by PHY/MAC units 910 to 913; see FIG. 6 and FIG. 8: transmission form line card 211 to line card 231 (first PHY device to second PHY device) shown with respective ports; and 
insert one or more Ethernet Operations Administration and Maintenance (OAM) frames into the stream of layer-1 Ethernet frames, the one or more Ethernet OAM frames being separate from the layer-1 Ethernet frames and comprising instructions to control the port of the second Ethernet PHY device, FIG. 9; insertion of OAM frames by OAM extraction/insertion unit 922; [0118] OAM frames received from the respective strict priority controllers 906 to 909. Each of the PHY/MAC units 910 to 913 outputs Ethernet signal carrying the respective segments and OAM frames; and 
transmit the stream of layer-1 Ethernet frames and the inserted one or more Ethernet OAM frames to the second Ethernet PHY device over the physical Ethernet link, for controlling one or more operations of the GPIO port of the second Ethernet PHY device, [0118]  
and wherein the second Ethernet PHY device is configured to: 
receive the stream of layer-1 Ethernet frames from the first Ethernet PHY device over the physical Ethernet link, [0123]: PHY/MAC units 914 to 917 perform the reception processing of the physical layer and the MAC layer of the Ethernet signal (100GBASE-SR4/CR4, or the like) carrying the respective segments and the OAM frames received from the respective packet switches 221 to 224. The PHY/MAC units 914 to 917 output to the respective parsers 918 to 921 the respective segments and the OAM frames after the reception processing is performed; 
receive, within the stream of layer-1 Ethernet frames, the one or more Ethernet OAM frames that were sent from the first Ethernet PHY device; and control the GPIO port responsively to the instructions included in the one or more Ethernet OAM frames, [0117], [0123]; controlling the frame by strict priority controllers 906 to 909 (SP: Strict Priority); see [0126]: the OAM extraction/insertion unit 922 generates OAM frames such as the LLDP or the Ethernet OAM frames, and outputs the generated OAM frames to at least any of the strict priority controllers 906 to 909.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Diab with Kuwabara to define performance monitoring measurement though QoS, see [0117].

Regarding claim 3. Diab does not teach but Diab as modified with Kuwabara teaches, wherein, by inserting at least one of the Ethernet OAM frames, the first Ethernet PHY device is configured to instruct the second Ethernet PHY device to set the GPIO port to a specified output logic level, FIG. 9; insertion of OAM frames by OAM extraction/insertion unit 922; [0118] OAM frames received from the respective strict priority controllers 906 to 909. Each of the PHY/MAC units 910 to 913 outputs Ethernet signal carrying the respective segments and OAM frames.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Diab with Kuwabara to define performance monitoring measurement though QoS, see [0117].

Regarding claim 4. Diab does not teach but Diab as modified with Kuwabara teaches, wherein, by inserting at least one of the Ethernet OAM frames, the first Ethernet PHY device is configured to instruct the second Ethernet PHY device to read an input logic level of the GPIO port, FIG. 9; insertion of OAM frames by OAM extraction/insertion unit 922; [0118] OAM frames received from the respective strict priority controllers 906 to 909. Each of the PHY/MAC units 910 to 913 outputs Ethernet signal carrying the respective segments and OAM frames.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Diab with Kuwabara to define performance monitoring measurement though QoS, see [0117].

Claims 5, 7, 10-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Diab US 2010/0115316 A1 in view of Kuwabara US 2019/0116115 A1 and further in view of Kessler et al. US 2019/0278733 A1 hereinafter Kessler.

Regarding claim 5. Diab does not teach but Diab as modified with Kuwabara teaches, wherein, by inserting at least one of the Ethernet OAM frames.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Diab with Kuwabara to define performance monitoring measurement though QoS, see [0117].
However, Diab as modified with Kuwabara does not teach the first Ethernet PHY device is configured to instruct the second Ethernet PHY device to control a microcontroller to perform a safety-control operation in a vehicle, 
Kessler teaches the first Ethernet PHY device is configured to instruct the second Ethernet PHY device to control a microcontroller to perform a safety-control operation in a vehicle, [0155]; information relating to the security and safety and integrity of the vehicle.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kuwabara with Kessler to provide Ethernet protocol communication between peer nodes.
Regarding claim 6. wherein the PCS circuitry first Ethernet PHY device is configured to receive the one or more Ethernet OAM frames from a host, FIG. 9; insertion of OAM frames by OAM extraction/insertion unit 922; [0118] OAM frames received from the respective strict priority controllers 906 to 909. Each of the PHY/MAC units 910 to 913 outputs Ethernet signal carrying the respective segments and OAM frames.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Diab with Kuwabara to define performance monitoring measurement though QoS, see [0117].

Regarding claim 7. Diab as modified with Kuwabara does not teach but Kessler teaches, wherein the first Ethernet PHY device is configured to receive, via a register, parameters for controlling the GPIO port, and to compose the one or more Ethernet OAM frames based on the parameters, [0039], [0042], [0048].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kuwabara with Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 10. Diab as modified with Kuwabara does not teach but Kessler teaches, wherein, in response to at least one of the Ethernet OAM frames, the second Ethernet PHY device is configured to set the GPIO port to a specified output logic level, [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kuwabara with Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 11. Diab as modified with Kuwabara does not teach but Kessler teaches, wherein, in response to at least one of the Ethernet OAM frames, the second Ethernet PHY device is configured to read an input logic level of the GPIO port, and to report the input logic level of the GPIO to the first Ethernet PHY device, [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kuwabara with Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 12. Diab as modified with Kuwabara does not teach but Kessler teaches, wherein, in response to at least one of the Ethernet OAM frames, the second Ethernet PHY device is configured to control a microcontroller to perform a safety- control operation in a vehicle, [0155], [0226].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kuwabara with Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 17. Diab as modified with Kuwabara does not teach but Kessler teaches, wherein the second Ethernet PHY device is configured to control the GPIO port irrespective of whether the microcontroller is functional or malfunctioning, fig. 1 [0042], [0059] GPIO control slave via IRQ.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kuwabara with Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 18. See discussion of claim 1

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Diab US 2010/0115316 A1 in view of Kuwabara US 2019/0116115 A1 and further in view of Kessler et al. US 2019/0278733 A1 hereinafter Kessler and further in view Shie US 2007/0106915.

Regarding claim 15. Diab as modified with Kuwabara and Kessler does not teach but Shie teaches, further comprising a microcontroller connected to the GPIO port of the second Ethernet PHY device, wherein, in response to at least one of the Ethernet OAM frames, the second Ethernet PHY device is configured to reset the microcontroller via the GPIO port, [0007], [0015] and claim 1; resetting the microcontroller unit (MCU), the MCU 20 undergoes the reset operations and sets the GPIO pin reset microcontroller unit (MCU) via GPIO pin (port). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Diab, Kuwabara and Kessler with Shie to reset the settings of a microcontroller unit (MCU), see abstract and [0007].  

Regarding claim 16. Diab as modified with Kuwabara and Kessler does not teach but Shie teaches, wherein, in response to at least one of the Ethernet OAM frames, the second Ethernet PHY device is configured to read a status of the microcontroller via the GPIO port, [0012], [0015] and claim 1; reads power status (status) of device.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Diab, Kuwabara and Kessler with Shie to reset the settings of a microcontroller unit (MCU), see abstract and [0007].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/ Examiner, Art Unit 2414    
                                                                                                                                                                                       /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414